Title: From Benjamin Franklin to William Strahan, 7 August 1752
From: Franklin, Benjamin
To: Strahan, William


Dear Sir
Philada. Augt. 7. 1752
I wrote to you lately per Mesnard, and sent a Bill for £50 Sterling, with a List of Books to be purchased for our Library; a Copy of which I shall send per another Ship that sails in a few Days.
This is chiefly to recommend to you Mr. Matthias Harris, a Gentleman of Maryland, and a Friend of mine. As he will be entirely a Stranger in London, your Acquaintance and Advice on any Occasion may be of use to him, and any Civilities you show him shall be esteemed and acknowledged as Favours to Dear Sir, Your obliged humble Servant	
B Franklin
 Addressed: To  Mr Wm Strahan  Printer  London  per Mr M. Harris.
